       Case 1:19-cv-12594-RGS Document 10 Filed 02/06/20 Page 1 of 8



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-12594-RGS

                            GUILLAUME TABIA

                                      v.

   TODD LYONS, ICE Field Director; STEVEN SOUZA, Superintendent
     Bristol County House of Correction and Jail; ANTONE MONIZ,
   Superintendent Plymouth County Correctional Facility; and ROBERT
              MCNEICE, ICE Liaison for Plymouth County


                      MEMORANDUM AND ORDER

                              February 6, 2020

      For the reasons stated below, the Court will grant the plaintiff’s motion

for leave to proceed in forma pauperis, but finds that the complaint fails to

state a claim upon which relief may be granted. If plaintiff wishes to proceed

with this action, he must file an amended complaint that sets forth a

plausible claim upon which relief may be granted.

                               BACKGROUND

      On December 26, 2019, pro se litigant Guillaume Tabia (“Tabia”) filed

a pro se complaint against two United States Immigration and Customs

Enforcement officials and two county jail superintendents.         Complaint

(“Compl.”), Docket No. 1. He also filed motions for leave to proceed in forma

pauperis and for appointment of counsel. Docket Nos 2, 8.
        Case 1:19-cv-12594-RGS Document 10 Filed 02/06/20 Page 2 of 8



      Tabia submitted his complaint on the pre-printed form Pro Se 14 (Rev.

12/16) (complaint for violation of civil rights (prisoner)). Compl., Docket

No. 1. Tabia is confined at the Bristol County House of Correction and Jail

as an immigration detainee.      Id. at I(A).   The incidents alleged in the

complaint arose while Tabia was in custody of the Plymouth County Sheriff’s

Department. Id. at IV (B).

      Jurisdiction is alleged pursuant to 42 U.S.C. § 1983 for the claims

against the two superintendents and, for the two federal defendants,

pursuant to Bivens v. Six Unknown Named Agents of the Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). Id. at II (basis for jurisdiction).

      Tabia provides the following timeline for his claims:

      (1)    March 27, 2018 to February 2, 2019 (religious discrimination
             during his detention);
      (2)    September 2018 and October 2018 DHS/ICE conspiracy to
             obstruct justice;
      (3)    February 5, 2019 (maliciously handcuffed in retaliation by Lt.
             Coppenrath); and
      (4)    February 15, 2019 (due process violation).

Id. at IV (C).

      Tabia states that he was “oppress[ed] by Lt. Coppenrath for praying

and helping [Tabia’s] fellow Christian.” Id. at IV (D). Tabia alleges that he

“was maliciously handcuffed by Lt. Coppenrath in retaliation for writing

grievances against him.” Id. Tabia alleges that he suffered damaged nerves

                                       2
          Case 1:19-cv-12594-RGS Document 10 Filed 02/06/20 Page 3 of 8



and a cut on his right wrist and that a “band aid [was] applied.” Id. at VI

(injuries). Tabia contends that “ICE conspired to prevent [Tabia from]

appearing in state’s trial court twice.” Id. at IV (D). He also contends that

he “was wrongfully classified [at a] higher level by ICE officials.” Id.

         Tabia alleges that he filed grievances and that he “never received any

answers from both facilities.” Id. at VII(E)(4). Tabia asserts that his rights

under the following amendments to the United States Constitution were

violated:     First Amendment (religious freedom), the Sixth Amendment

(conspiracy to obstruct justice); the Eighth Amendment (cruel and unusual

punishment); and the Fourteenth Amendment (due process). Id. at II(B),

II(C).

         For relief, Tabia seeks “$100,000,000.00 for money damage and

terminate the ICE contract for both facilities (Plymouth and Bristol County

Sheriff’s Offices).” Id. at VI (relief).

          MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

         Upon review of Tabia’s motion for leave to proceed in forma pauperis,

the Court concludes that the plaintiff has adequately demonstrated that he is

without income or assets to pay the filing fee. Accordingly, the motion is

granted.




                                           3
       Case 1:19-cv-12594-RGS Document 10 Filed 02/06/20 Page 4 of 8



            MOTIONS FOR APPOINTMENT OF APPELLATE
          COUNSEL AND FOR PRODUCTION OF DOCUMENTS

      To the extent Tabia seeks to compel discovery, his request is

premature, where the complaint has not even been served. To the extent

Tabia seeks appointment of counsel pursuant to 18 U.S.C. § 3006A, this

statute, under the Criminal Justice Act, is not applicable here. Section

3006A permits the court to appoint counsel for financially eligible criminal

defendants (and habeas petitioners) if the interest of justice so requires.

See 18 U.S.C. § 3006A(a).

      Because Tabia is a civil litigant, proceeding under the in forma

pauperis statute, the court “may request an attorney to represent any

person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). At this juncture,

the court cannot find that appointment of counsel is warranted and

declines to appoint counsel.

                        PRELIMINARY SCREENING

      Because Tabia is proceeding in forma pauperis, the complaint is

subject to a preliminary screening under 28 U.S.C. § 1915(e)(2). This statute

authorizes federal courts to dismiss actions in which a plaintiff seeks to

proceed without prepayment of fees if the action is malicious, frivolous, fails

to state a claim upon which relief may be granted, or seeks monetary relief



                                      4
       Case 1:19-cv-12594-RGS Document 10 Filed 02/06/20 Page 5 of 8



against a defendant who is immune from such relief. See 28 U.S.C. §

1915(e)(2).

      When examining the sufficiency of the pleadings, the court considers

whether the plaintiff has pled “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citation omitted). “In evaluating whether a complaint states a plausible

claim, [the court performs a] ‘two-step analysis.’” Saldivar v. Racine, 818

F.3d 14, 18 (1st Cir. 2016) (quoting Cardigan Mountain Sch. v. N.H. Ins. Co.,

787 F.3d 82, 84 (1st Cir. 2015)). “First, the court must distinguish ‘the

complaint’s factual allegations (which must be accepted as true) from its

conclusory legal allegations (which need not be credited).’” Garcia-Catalan

v. United States, 734 F.3d 100, 103 (1st Cir. 2013) (quoting Morales-Cruz v.

Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012)). Second, the court must

determine whether the factual allegations present a "reasonable inference

that the defendant is liable for the misconduct alleged." Haley v. City of

Boston, 657 F.3d 39, 46 (1st Cir. 2011).




                                      5
       Case 1:19-cv-12594-RGS Document 10 Filed 02/06/20 Page 6 of 8



      In conducting this review, the Court liberally construes the plaintiff’s

complaint because he is proceeding pro se. See Haines v. Kerner, 404 U.S.

519, 520-21 (1972).

                                DISCUSSION

      Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a pleading

must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This means that the

complaint needs to sufficiently identify the alleged misconduct of each

defendant so that he has fair notice of the nature of the claim the plaintiff is

asserting and the factual grounds upon which it rests. See Silverstrand Invs.

v. AMAG Pharm., Inc., 707 F.3d 95, 101 (1st Cir. 2013).

      Here, the factual allegations do not meet the requirements of Rule

8(a)(2). As an initial matter, Tabai has not made any factual allegations to

support his conclusion that several of his constitutional rights were violated.

To state a plausible claim, either under § 1983 or Bivens, “a plaintiff must

plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution” or has violated the

plaintiff’s rights as protected under federal law. Iqbal, 556 at 676 (2009).

This he has not done.




                                       6
         Case 1:19-cv-12594-RGS Document 10 Filed 02/06/20 Page 7 of 8



      Moreover, Tabia has not identified the alleged misconduct of each

individual defendant nor does he specify the role that any of the four named

defendants played in the alleged misconduct. Although the body of the

complaint asserts specific allegations concerning Lt. Coppenrath, the

complaint does not name Lt. Coppernath as a defendant. As to the four

named defendants, the complaint does not include any allegations that

would support a claim of supervisory liability against any of the defendants.

There are no allegations that any of the four named defendants were directly

involved in any violation of Tabia’s constitutional rights. It is well settled

that a supervisor may not be held liable under 42 U.S.C. § 1983 on the tort

theory of respondeat superior, nor can a supervisor's section 1983 liability

rest solely on his position of authority. See Ramírez–Lluveras v. Rivera–

Merced, 759 F.3d 10, 19 (1st Cir.2014); see also Ruiz Rivera v. Riley, 209 F.3

24, 28 (1st Cir. 2000) (stating that “respondeat superior is not a viable theory

of Bivens liability”). Rather, “only persons who were directly involved in the

wrongdoing may be held liable.” Martinez-Velez v. Rey-Hernandez, 506

F.3d 32, 41 (1st Cir. 2007) (quoting Kostka v. Hogg, 560 F.2d 37, 39 (1st Cir.

1977).




                                       7
       Case 1:19-cv-12594-RGS Document 10 Filed 02/06/20 Page 8 of 8



      In light of the foregoing, this action will be dismissed in 28 days unless

Tabia files an amended complaint which cures the pleading deficiencies and

sets forth a plausible claim upon which relief may be granted.

      Accordingly:

      1.    The motion for leave to proceed in forma pauperis (Docket No.

2) is granted.

      2.    The motion for appointment of counsel and production of

documents (Docket No. 8) is denied without prejudice.

      3.    The complaint is subject to dismissal pursuant to 28 U.S.C. §

1915(e)(2). If Plaintiff wishes to proceed in this matter, he must file an

amended complaint curing the pleading deficiencies and setting forth a

plausible claim upon which relief may be granted. Failure to comply with

this directive within twenty-eight (28) days of the date of this Memorandum

and Order may result in dismissal of this action.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE




                                       8
